NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0953-20

LISA PATRUNO,

          Plaintiff-Appellant,

v.

LISA PETRICK and KIM
BROWN,

     Defendants-Respondents.
__________________________

                   Submitted October 26, 2021 – Decided November 9, 2021

                   Before Judges Fisher and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. DC-002349-20.

                   Lisa Patruno, appellant pro se.

                   Respondents did not file a brief.

PER CURIAM

          In March 2019, plaintiff Lisa Patruno leased a Bradley Beach residence to

defendants Lisa Petrick and Kim Brown. As the one-year lease ended in March
2020, plaintiff sued defendants for unpaid rent, and defendants counterclaimed

for the return of their security deposit and the reimbursement of other expenses

they incurred. The judge considered the parties' testimony and arguments during

a one-day hearing and, at its conclusion, rendered an oral decision, finding

defendants were due the return of their $3,774 security deposit, which he

doubled pursuant to N.J.S.A. 46:8-21.1. The judge also found defendants

entitled to reimbursement for a $336.64 electric bill and a $181.18 water bill.

The judge entered judgment in defendants' favor for $8,215.82, a figure which

included court costs.

      Plaintiff appeals, arguing only that the judge failed to consider evidence

that defendants had failed to pay the March 2020 rent. Defendants acknowledged

they did not pay that month's rent but instead withheld it to answer for the

damages they had incurred. We agree the judge made no finding about whether

any or all of the March 2020 rent was owed plaintiff and, without offering or

intimating any view about the parties' competing allegations in that regard, we

remand for findings on this point and for the judge's determination, based on

that finding, whether an adjustment to the amount awarded is necessary.

      Remanded for further proceedings in conformity with this opinion. The

trial judge may, if it would be helpful to a full consideration of the remanded


                                                                          A-0953-20
                                       2
issue, reopen the record and take additional testimony or evidence. We do not

retain jurisdiction.




                                                                       A-0953-20
                                     3